Citation Nr: 1518069	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-38 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for tinea versicolor.

2. Entitlement to service connection for chronic obstructive pulmonary disease.

3. Entitlement to service connection for a sleep disorder (other than sleep apnea).

4. Entitlement to service connection for sleep apnea. 

5. Entitlement to service connection for a neck condition.

6. Entitlement to service connection for a low back condition. 

7. Entitlement to service connection for a left knee condition. 

8. Entitlement to service connection for loss of sight.

9. Entitlement to service connection for hypertension. 



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina in July 2009 and Huntington, West Virginia in October 2009.

In addition to the issues enumerated above, the Veteran also initiated appeals of the following issues: service connection for major depressive disorder, acid reflux, arthritis, bilateral hearing loss, and diabetes mellitus.  In a subsequent March 2012 rating decision, service connection for major depressive disorder was granted by the RO.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Further, the Veteran submitted a statement withdrawing his claims for service connection for service connection for acid reflux, arthritis, bilateral hearing loss, and diabetes mellitus that was received by the RO in June 2012.  Accordingly, these issues are no longer on appeal before the Board.  See 38 C.F.R. § 20.204 (2014).   

In his Substantive Appeal (VA Form 9) received in September 2010, the Veteran requested to appear before the Board in a videoconference hearing.  In February 2011, the Veteran requested that this hearing be changed to a BVA hearing in Washington, D.C.  In September 2011, the Veteran perfected his appeals of his claims denied in October 2009 and requested a videoconference hearing.  In August 2014, the Veteran was sent a letter requesting clarification regarding what type of hearing he desired with regard to his pending appeals.  In correspondence received by the Board in September 2014, the Veteran reported that he no longer desired a hearing before the Board and requested that his case be considered based upon the evidence of record.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for chronic obstructive pulmonary disease, a sleep disorder (other than sleep apnea), sleep apnea, a neck condition, a low back condition, a left knee condition, loss of sight, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinea versicolor is manifested by dryness, discoloration, flaking of skin, and an itching sensation on his stomach, chest, back, sides, and legs.  The condition has required constant or near constant application of ketoconazole cream during a 12 month period and affects over 40 percent of his total body area.  

2. The Veteran's tinea versicolor has not caused marked impairment of employment or frequent hospitalizations.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 60 percent, but not in excess of 60 percent, for tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code (DC) 7806 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in an October 2008 letter, issued before the June 2009 rating decision that the Veteran has appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for increased ratings, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran and his wife, and VA examination reports regarding the Veteran's skin condition since October 2008.  The Board finds that the June 2009 and November 2013 examinations were adequate.  The Board finds that any errors in the scope of the initial June 2009 examination have been resolved by the more extensive November 2013 examination.  The examiners addressed the contentions that the Veteran has expressed throughout the record with regard to his condition and the record indicates that the evaluations required to rate this condition were completed. 

The Board also notes that the Veteran's records from the Social Security Administration (SSA) have not yet been obtained despite the Veteran's receipt of SSA disability benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit determined that VA's duty to assist was limited to obtaining relevant SSA records. The Federal Circuit rejected the argument in Golz that SSA records are always relevant and VA always is required to obtain them.  Relevant records were defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  

Here, there is no indication in the record that the Veteran's SSA records are relevant or would aid in substantiating his claim for higher ratings for his skin condition for the applicable period.  The evidence of record indicates that the Veteran was granted SSA disability benefits in 2005, more than 3 years before the Veteran filed his claim for service connection related to his skin condition.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, neither the Veteran (nor his representative) has indicated that his SSA records would be pertinent to the evaluation of his current skin condition.  

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to an Initial Compensable Rating for a Skin Condition

In October 2008, the Veteran filed service connection for tinea versicolor, a skin rash.  After examination in June 2009, he was assigned a noncompensable rating.  The Veteran submitted an NOD stating that his examination and rating decision only considered the manifestations of the rash on his chest but that the condition affected a much larger area.     

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability doubt will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The RO has rated the Veteran's tinea versicolor under the same code for dermatitis, Diagnostic Code 7806, based upon the percentage of exposed and total body areas affected.  See 38 C.F.R. § 4.118, DC 7806.  DC 7806 provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under Diagnostic Code 7806, 60 percent, is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The June 2009 examination states that the Veteran reported an itchy eruption on his chest intermittently for many years.  Symptoms were noted to be slightly reddened, itchy areas on the Veteran's chest.  The examiner indicated that the Veteran had not required treatment for the condition within the prior 12 months.  The examiner reported that the Veteran had a hypopigmented area on his chest that was manifested by lesions approximately 3 centimeter (cm) in diameter and that the condition affected less than 5 percent of his total body area.

The Veteran responded in his NOD that his rash affected his chest, stomach, back, sides, and legs.  

Treatment records from the Fayetteville VAMC in August 2009 indicate that the Veteran complained of a rash on his body that was worse with sun exposure.   The physician reported hypopigmented macules on the upper chest, back, and legs.  The Veteran was prescribed ketoconazole shampoo and a ketoconazole cream.

In November 2010, the Veteran reported that he has had this rash since being in service and that he has seen multiple physicians who have prescribed ointments that had not been helpful.  He stated that the rash was on various parts of his body and that it has been very discomforting and embarrassing for him.  

In January 2013, the Veteran reported that his tinea versicolor was causing dryness, flaking of skin, and an itching sensation on his chest, back, and legs.  

In November 2013, the Veteran was sent for another examination regarding his skin condition.  The Veteran reported that he has itching and discoloration of the skin, which worsens when he is out in the sun or heat.  He indicated that due to his condition he has been prescribed an antifungal cream almost constantly.  The Veteran's condition was not shown to cause any disfigurement of the neck, face, or head or to involve any benign or malignant neoplasms.  No debilitating or non-debilitating episodes were noted due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis within the prior 12 months.  The examiner indicated that the condition affected over 40 percent of the Veteran's total body area and less than five percent of his exposed areas.  The examiner opined that the Veteran's condition did not impair his ability to work.    

The Veteran was afforded another VA examination in October 2014.  The Veteran described itching and discoloration and treated with constant or near-constant ketoconazole.  No debilitating or non-debilitating episodes were noted.  The total area was greater than 40 percent and the total exposed area was 5-20 percent.  The examiner noted the condition impacted the ability to work as it itches and is worsened by heat and sweating, discoloration of the skin was unsightly and he had to wear long sleeves and pants and he could not have employment outdoors or in kitchens or other hot areas.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

Here, the Board finds that after resolving the benefit of the doubt in favor of the Veteran, that a 60 percent rating is warranted based for the Veteran's skin condition for the period on appeal.  The Veteran's two most recent VA examinations reported that the Veteran's condition covered over 40 percent of his total body area and caused him itching, discoloration of his skin, and embarrassment.  Additionally, the examiner indicated that the Veteran's condition has persisted despite near constant application of prescribed antifungal medication for over a year.  

While the Board notes that the initial VA examination in June 2009 did not report such a widespread condition (the exam indicated less than 5% of his total body area), the Veteran immediately responded indicating that the examiner's opinion was faulty due to the scope of his examination.  The June 2009 examiner only examined the Veteran's chest.  The Veteran's July NOD stated that his rash affected his chest, stomach, back, sides, and legs, and treatment records from the Fayetteville VAMC in August also indicated hypopigmented macules on the upper chest, back, and legs and the Veteran prescribed an anti-fungal cream and shampoo.  As no other evaluation of the extent of the Veteran's condition is of record during the period on appeal, the Board resolves the benefit of the doubt in the Veteran's favor and assigns a 60 percent rating for his service-connected tinea versicolor.  

The Board notes that this is highest schedular rating available under DC 7806.  As the Veteran's condition has not been shown to be disfiguring or involve systemic manifestations (such as fever, weight loss, and hypoproteinemia), no higher rating is warranted under another diagnostic code of 38 C.F.R. § 4.118.  

The Board has also evaluated whether the Veteran's claim for a higher initial evaluation for his tinea versicolor should be referred for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  As outlined above, the Veteran has a skin condition that affects over 40 percent of his total body, which requires near constant treatment through prescribed anti-fungal creams and medication.  While the Veteran has described symptoms such as discoloration, itching, and flaking that are not specifically described by DC 7806, the Board notes that these types of symptoms are described in comparable ratings throughout 38 C.F.R. § 4.118.  To the extent that the Veteran argues his symptoms are not contemplated by the rating schedule, the Board notes that the 2013 VA examiner indicated that the Veteran's skin condition did not affect his ability to work and the evidence has not suggested that the Veteran's skin condition has caused frequent hospitalizations.  Therefore, the Board determines that referral of the Veteran's claim for a higher initial evaluation for tinea versicolor for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  

Accordingly, an initial evaluation of 60 percent for tinea versicolor, but no more than 60 percent, is warranted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.118, DC 7806.



ORDER

An initial evaluation of 60 percent for tinea versicolor, but no more than 60 percent, is granted subject to the law and regulations governing the award of monetary benefits.  


REMAND

A review of the record reflects that further development is necessary regarding the remainder of the Veteran's claims.  Specifically, the duty to assist has not been satisfied.

In determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. 

In the present case, the Veteran contends that his current low back condition, cervical condition, and left knee condition were caused during his active service.  In July 2009, the Veteran provided a letter reporting that he injured his all three conditions during a training exercise.  He stated that while he was at Fort Dix, he trained to become a field wireman and he had to learn to climb poles. He reported that once after he had to climb a 35 foot pole he froze at the top.  His legs began to get weak and when he attempted to come down he fell about 10 feet from the ground.  He stated that his left leg was the last thing to turn loose from the pole and that he landed on his back.  He stated that since that time he sometimes gets a "catch" in his back, his neck can stiffen up, and his left knee will swell if worked too hard.  In September 2010, the Veteran's wife submitted a statement that the Veteran was a changed man when he came home from the Army and that he had told her that these problems had begun when he fell off a pole in the army.  

A 2004 MRI showed degenerative changes of the Veteran's lumbosacral spine and he was diagnosed with degenerative disc disease.  Further, a 2004 report from a private orthopedic practice indicated that the Veteran had arthritis of his knees, hips, shoulders, and neck.  

As the record contains evidence that the Veteran has currently diagnosed conditions of the low back, neck, and left knee, which may be related to the Veteran's active service, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the evidence before the Board indicates that the Veteran has been granted disability benefits from the SSA and that the records are potentially pertinent to the remanded claims.  The Board notes that the Veteran reported being in receipt of SSA disability benefits since 2005.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  As the file indicates that the Veteran's SSA records may be relevant, the VA has an obligation to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such records have not been obtained; remand is required in order for this evidence to be requested.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current cervical disorder.  The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any current cervical condition was caused or aggravated as a result of his active service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

3. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current low back disorder.  The examiner should provide opinions as to the following:

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any current low back condition was caused or aggravated as a result of his active service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

4. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current left knee disorder.  The examiner should provide opinions as to the following:

c. Whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee condition was caused or aggravated as a result of his active service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


